 

Exhibit 10.14e

FIFTH AMENDMENT TO LOAN AGREEMENT

This FIFTH AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of October
28, 2015, is entered into among the undersigned in connection with that certain
Loan Agreement, dated as of February 4, 2014 (as amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Loan Agreement”), by
and among Hammerhead Solar, LLC (“Borrower”), the various financial institutions
from time to time parties thereto (collectively, the “Lenders”), and Bank of
America, N.A., as the administrative agent (the “Administrative Agent”) and as
the collateral agent (the “Collateral Agent”).  As used in this Amendment,
capitalized terms which are not defined herein shall have the meanings ascribed
to such terms in the Loan Agreement.

W I T N E S S E T H

WHEREAS, the Availability Period under the Loan Agreement is scheduled to end on
the earlier of (a) the date when the Commitments have been fully utilized for
Borrowings and (b) October 31, 2015;

WHEREAS, the Borrower desires to extend the Availability Period to the earlier
of (a) the date when the Commitments have been fully utilized for Borrowings and
(b) November 15, 2015 (the “Availability Period Extension”);

WHEREAS, the Availability Period Extension requires the consent of each Lender
under the terms of the Loan Agreement, and each Lender is willing to grant such
consent subject to the terms and conditions sets forth herein;

WHEREAS, the Lenders desire to amend and restate the definitions of “Daily LIBO
Rate” and “LIBO Rate” in Section 1.1 of the Loan Agreement as set forth herein
(collectively, the “Loan Agreement Amendment”); and

WHEREAS, the Loan Agreement Amendment requires the consent of the Majority
Lenders and the Borrower under the terms of the Loan Agreement, and the Majority
Lenders and the Borrower are willing to grant such consent subject to the terms
and conditions sets forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.  Consent.  Subject to the satisfaction of the conditions set forth in
Section 3 below, pursuant to Section 9.12 of the Loan Agreement:

(a)  the Majority Lenders and the Borrower hereby consent to the Loan Agreement
Amendment as set forth in Section 2 of this Amendment; and

(b)  each Lender hereby consents to the Availability Period Extension.

2.  Loan Agreement Amendment.  Pursuant to Section 9.12 of the Loan Agreement,
the following definitions are amended and restated as follows:

“Daily LIBO Rate” means, for the initial Interest Period, on each day during the
initial Interest Period, the greater of (i) the fluctuating rate of interest
equal to LIBOR, as published on the applicable Reuters screen page (or such
other commercially available source providing quotations of LIBOR as designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.,
London local time, on each day (or, if such day is not a Business Day, on the
immediately preceding Business Day) any such Loan is outstanding, for dollars
deposited with a term equivalent to a one-month interest period and (ii) zero
percent (0%).  If such rate is not available at such time for any reason, then
the Daily LIBO Rate shall be the greater of (x) the rate per annum determined by
the Administrative Agent to be the rate at which deposits in dollars for
delivery in same day funds in the approximate amount of the initial Loan with a
term equivalent to a one-month interest period would be offered by Bank of
America’s London branch to major banks in the London interbank Eurodollar market
at their request at approximately 11:00 a.m.  (London local time), on each day
(or, if such day is not a Business Day, on the immediately preceding Business
Day) such Loan is outstanding and (y) zero percent (0%).

-1-

Amendment No. 5 to Loan Agreement

--------------------------------------------------------------------------------

 

“LIBO Rate” means:

(a)  for any Interest Period, other than the initial Interest Period, with
respect to a LIBO Loan, the rate per annum equal to the greater of (i) the
London Interbank Offered Rate (“LIBOR”) or a comparable successor rate, which
rate is approved by the Administrative Agent, as published on the applicable
Reuters screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period and (ii) zero percent (0%); and

(b)  for any interest calculation with respect to a Base Rate Loan on any date
(other than the initial Interest Period), the greater of (i) the rate per annum
equal to LIBOR, at or about 11:00 a.m., London local time determined two (2)
Business Days prior to such date for U.S. Dollar deposits with a term of three
months commencing that day and (ii) zero percent (0%);

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

3.  Conditions Precedent.  This Amendment shall be effective upon the receipt by
the Administrative Agent of the executed counterparts of this Amendment, as
delivered by each of the other parties hereto.  Delivery of a signature page of
this Amendment by electronic means shall be effective as delivery of a manually
executed counterpart of this Amendment.

4.  Miscellaneous.

(a)  The consent provided in Section 1 hereof and the Loan Agreement Amendment
in Section 2 hereof shall be applicable solely with respect to those matters
expressly provided therein, and no other amendments, waivers or consents are
given herein or may be otherwise construed or implied.  This Amendment shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and permitted assigns of the parties hereto.

(b)  Except as expressly set forth herein, each of the Loan Agreement and the
other Financing Documents is and shall remain unchanged and in full force and
effect.  Except as expressly set forth herein, nothing contained in this
Amendment shall, by implication or otherwise, limit, impair, constitute a waiver
of, or otherwise affect the rights and remedies of the Administrative Agent or
any of the other Secured Parties, or shall alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in each of the Loan Agreement and/or any other Financing Document.

(c)  Incorporation by Reference.  Sections 10.5 (Entire Agreement), 10.6
(Governing Law), 10.7 (Severability), 10.8 (Headings), 10.11 (Waiver of Jury
Trial), 10.12 (Consent to Jurisdiction; Service of Process), 10.14 (Successors
and Assigns) and 10.16 (Binding Effect; Counterparts) of the Loan Agreement are
hereby incorporated by reference herein, mutatis mutandis.

(d)  Acknowledgement.  Each party hereto acknowledges that the terms of this
Amendment shall not constitute a course of dealing among the parties hereto.

(e)  Financing Document.  This Amendment shall constitute a “Financing Document”
for all purposes of the Loan Agreement and the other Financing Documents.

[Signature Pages Follow]

 

-2-

Amendment No. 5 to Loan Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

HAMMERHEAD SOLAR, LLC,
as Borrower

 

 

 

 

 

 

By:

/s/ Brad W. Buss

 

 

Name:

Brad W. Buss

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Sheikh Omer-Farooq

 

 

Name:

Sheikh Omer-Farooq

 

 

Title:

Director

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

 

By:

/s/ Carol E. Radice

 

 

Name:

Carol E. Radice

 

 

Title:

Director

 

 

 

 

 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Bret J. Turner

 

 

Name:

Bret J. Turner

 

 

Title:

Managing Director

 

 

 

 

 

 

CIT FINANCE LLC, as a Lender

 

 

 

 

 

 

By:

/s/ Joseph Gyurindak

 

 

Name:

Joseph Gyurindak

 

 

Title:

Director

 

 

 

 

 

 

NATIONAL BANK OF ARIZONA, as a Lender

 

 

 

 

 

 

By:

/s/ Kate Smith

 

 

Name:

Kate Smith

 

 

Title:

Vice President

 

Acknowledged By:

 

 

bank of america, n.a.,

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Judy D. Payne

 

 

 

Name:

Judy D. Payne

 

 

 

Title:

Vice President

 

 

 

 

Amendment No. 5 to Loan Agreement